DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Request for Continued Examination filed 10/4/2021.  Claims 1-19 are pending.

Response to Amendments/Response to Arguments
2.  The prior 35 USC 112 rejection is withdrawn in view of the amendments to the claims. 
Applicant’s arguments regarding the prior 35 USC 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 103 rejections are withdrawn.  The new grounds of rejection and/or interpretation of the prior art set forth below is necessitated by amendment.  
Applicant further argues that the Krishnaprasad does not teach “identifying a first data element in the selected knowledge elements that relates to a second entity.” The Examiner respectfully disagrees.  The broadest reasonable interpretation has been given to the claims, and limitations from the specification are not read into the claims.  Here, Krishnaprasad teaches or suggests identifying a second entity (e.g., “Robert Jones” [0031, 0046] et seq.), the second entity being related to the first entity (e.g., “Bob”) and related to the at least one context term (e.g., “father”), and responsive to identifying the second entity, identifying a first knowledge element in selected knowledge elements that relates to the second entity (e.g., documents describing Robert Jones, [0031], [0046] et seq.; note that examples given are not to be taken to be limited to Robert Jones, Bob, etc. and may include any combination of entities).  As 
To the extent that Applicant argues that the combination relies on impermissible hindsight, the Examiner respectfully disagrees.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the combination only takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made (e.g., searching and displaying information related to entities and/or related entities, as applied in the rejection below), and does not include knowledge gleaned only from the applicant's disclosure.
To the extent that Applicant argues that the references do not teach “selecting any particular knowledge elements for a position of prominence”, the Examiner respectfully disagrees.  Again, the broadest reasonable interpretation has been given to 
Applicant’s further arguments depend from an argument addressed above.

Claim Rejections - 35 USC § 103
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 6-8, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier et al. (US 2015/0100562), hereinafter “Kohlmeier,” in view of Berntson et al. (US 2012/0059838), hereinafter “Berntson,” and further in view of Krishnaprasad et al. (US 2007/0208726), hereinafter “Krishnaprasad.”
As to claim 1, Kohlmeier teaches receiving a request that includes (i) a first entity that is referenced by a search query (e.g., fig. 2, [0047], [0057-0059] et seq.), and (ii) at least one context term included in the search query (e.g., [0017], [0038], [0081]);
Kohlmeier does not expressly teach (a search query) submitted by a user.
However, Kohlmeier teaches or suggests allowing a user to enter terms and support for natural language queries (e.g., [0035]).  As modified, a user-entered search query would include an entity identifier (e.g., focus) as well as contextual terms (e.g., written in a natural language format).  This meets the claim limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlmeier to implement the claimed subject matter.  The motivation would have been to allow for different user input configurations and scenarios to provide relevant results.
Kohlmeier as applied above does not expressly teach determining to provide a search results page including a knowledge panel responsive to the request. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlmeier to implement the claimed subject matter.  The motivation would have been to facilitate presenting relevant related content to the user in an intuitive manner and layout and in any of various computing environments.
The combination as applied above would further teach or suggest in response to the determination to provide the search results page including the knowledge panel (e.g., Berntson/Kohlmeier as applied above): generating the knowledge panel (e.g., Kohlmeier, fig. 3, [0083] et seq.), the generation of the knowledge panel comprising: selecting knowledge elements from a plurality of knowledge elements that are related to the first entity referenced by the search query (e.g., Kohlmeier, [0081] et seq., Berntson, [0042] et seq.).
Kohlmeier and Berntson as applied above do not expressly teach identifying a second entity, the second entity being related to the first entity and related to the at least one context term, and responsive to identifying the second entity, identifying a first knowledge element in selected knowledge elements that relates to the second entity.
However, Krishnaprasad teaches or suggests identifying a second entity (e.g., “Robert Jones” [0031, 0046] et seq.), the second entity being related to the first entity (e.g., “Bob”) and related to the at least one context term (e.g., “father”), and responsive to identifying the second entity, identifying a first knowledge element in selected knowledge elements that relates to the second entity (e.g., documents describing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlmeier and Berntson to implement the claimed subject matter.  The motivation would have been to further improve relevance of query results at least by providing any number of other relevant related results.  
The combination as applied above would further teach or suggest including at least a subset of the selected knowledge elements for display in the knowledge panel (e.g., Kohlmeier as applied above, fig. 3, Berntson as applied above, fig. 4), wherein the first knowledge element is included in the subset (e.g., Krishnaprasad as applied above) and is displayed in a position of prominence in the knowledge panel responsive to identification of the first knowledge element (e.g., Kohlmeier, [0083]; Berntson, [0044], Krishnaprasad, [0031], [0046] et seq., as applied above).
Providing, in response to the request, the knowledge panel with search results from the search results page (e.g., Berntson as applied above).
As to claim 6, the combination as applied above does not expressly teach wherein at least one knowledge element in the knowledge elements displayed in the 
However, as applied above, Kohlmeier formulates a query including context terms, and retrieves results which are to be used as knowledge elements (e.g., [0081] et seq.).  This suggests that if a context term were lacking (e.g., different query), as claimed, the knowledge elements would be different, which further suggests presenting a different set of content such that a knowledge element would be absent, as claimed (e.g., element not considered to be sufficiently relevant).  Berntson as applied above teaches or suggests a display order for knowledge elements, in which sufficiently relevant content (e.g., content corresponding to an intent domain, which further suggests context, [0044]) is included in a knowledge panel (e.g., [0044-0046], fig. 4-5).  Similarly, as combined, this further suggests that if a context term were lacking (e.g., different query), the knowledge element results/order would be different and that a knowledge element would be absent from the knowledge panel (e.g., not considered to be sufficiently relevant).  As such, the combination teaches or suggests the claimed subject matter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlmeier, Berntson, and Krishnaprasad to implement the claimed subject matter.  The motivation would have been to accommodate any usage scenario where relevant knowledge elements corresponding to any query would be presented (or not) based on relevance of the knowledge elements.
As to claim 7, the combination as applied above would further teach or suggest wherein the first knowledge element (e.g., Krishnaprasad as applied above) includes an image of the second entity (e.g., Kohlmeier as applied above, [0098]; Berntson as applied above, fig. 4).
Claims 8, 13, 18, and 19 are rejected based on similar reasoning as at least one of the above claims.  Further as to claim 13, the combination as applied above would further teach or suggest the knowledge panel including a subset of the selected knowledge elements in the search results page (e.g., Kohlmeier, [0083]; Berntson, [0044], as applied above).
5.  Claims 2, 3, 9, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier, Berntson, Krishnaprasad, and further in view of Pelenur et al. (US 2011/0016108), hereinafter “Pelenur.”
As to claim 2, the combination as applied above does not expressly teach emphasizing the one or more occurrences of the at least one context term with a visual element including one or more of highlighting the context term, adding bounding boxes surrounding the one or more occurrences, and altering a font of at least one context term to be bold or italic font.
However, Pelenur teaches or suggests identifying one or more occurrences of a term included in a search query within text, and emphasizing the occurrences of the terms of text using a visual element including those claimed, and providing, in response to the request, elements in a search results page, wherein the occurrences of the terms are emphasized using the visual element presented with the search results page (e.g., fig. 3A, [0050]).  Kohlmeier and Berntson as applied above teach or suggest presenting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlmeier, Berntson, and Krishnaprasad to implement the claimed subject matter.  The motivation would have been to facilitate presenting ranked and emphasized relevant content and improve usability, readability, and a quick understanding of the search results/entity-related content.
As to claim 3, the combination as applied above would further teach or suggest wherein the at least one context term comprise a query term substring of a word occurring within the selected knowledge elements (e.g., Kohlmeier as applied above, Pelenur as applied above).
As to claim 12, the combination as applied above would further teach or suggest wherein the first knowledge element (e.g., Krishnaprasad as applied above) includes an image of the second entity (e.g., Kohlmeier as applied above, [0098]; Berntson as applied above, fig. 4).
Claims 9, 10, 14, and 15 are rejected based on similar reasoning as at least one of the above claims.
6.  Claims 4, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier, Berntson, Krishnaprasad, Pelenur, and further in view of Baker et al. (US 7,925,498).
As to claim 4, the combination as applied above does not expressly teach wherein one or more occurrences of synonyms of the at least one context term within text associated with the selected knowledge elements are emphasized using the visual element.
However, Baker teaches or suggests identifying and emphasizing synonyms (e.g., col. 17, ll. 20-24).  As combined, occurrences of synonyms in the knowledge elements would be emphasized, as claimed (e.g., Kohlmeier, Berntson, Pelenur as applied above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlmeier, Berntson, Krishnaprasad, and Pelenur to implement the claimed subject matter.  The motivation would have been to highlight other relevant terms to further improve usability and understanding of the search results.
Claims 11 and 16 are rejected based on similar reasoning as at least one of the above claims.
7.  Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlmeier, Berntson, Krishnaprasad, Pelenur, Baker, and Walker et al. (US 2006/0149756), hereinafter “Walker.”
As to claim 5, the combination as applied above does not expressly teach wherein one or more occurrences of joined compound words or fuzzy matched words 
However, Baker teaches or suggests identifying and emphasizing synonyms (e.g., col. 17, ll. 20-24).  Walker teaches or suggests identifying fuzzy synonyms, compound words, etc. (e.g., [0031]).  As combined, occurrences of fuzzy matched words and/or compound words in the knowledge elements would be emphasized, as claimed (e.g., Kohlmeier, Berntson, Pelenur as applied above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Kohlmeier, Berntson, Krishnaprasad, and Pelenur to implement the claimed subject matter.  The motivation would have been to highlight other relevant terms to further improve usability and understanding of the search results.
Claim 17 is rejected based on similar reasoning as at least one of the above claims.
Conclusion
8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.  Any prior art cited on the PTO-892 form that was not relied upon is considered pertinent to applicant's disclosure.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             10/23/2021